DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5, 9. 11, 19, 20, 25, 28, 33, 36, 37, 40, 43, 46, 50-53, 56 and 57 are pending in the application.
This action is in response to applicants' amendment dated December 21, 2021.  Claims 1, 36, 51-53, 56 and 57 have been amended and claims 54 and 55 have been canceled.
Response to Amendment
Applicant's arguments filed December 21, 2021 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 3a), b), c), d) and e) in the last office action, which are hereby withdrawn.

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1, 2, 5, 9, 11, 19, 20, 25, 28, 33, 25, 36, 40, 43, 46 and 50-57 of copending Application No. 16/970,870 of the last office action, the applicants request that the 
Claims 1, 2, 5, 9, 11, 19, 20, 25, 28, 33, 36, 37, 40, 43, 46, 50-53, 56 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 11, 19, 20, 25, 28, 33, 25, 36, 40, 43, 46 and 50-57 of copending Application No. 16/970,870, for reasons of record and stated above.

In view of the amendment dated December 21, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cetuximab, cobimetinib, trastuzumab, panitumumab and Mig6, does not reasonably provide enablement for “an additional agent that prevents EGFR dimer formation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors 
The nature of the instant invention has claims which embrace the pharmaceutical composition and method of treating non-small cell lung cancer, breast cancer, glioma and prostate cancer where the pharmaceutical combination of claim 1 further comprises an additional agent that prevents EGFR dimer formation.  The specification does not define that which is intended in an additional agent that prevents EGFR dimer formation.  The applicants specification neither supports nor contemplates the additional agent that prevents EGFR dimer formation where the additional agent that prevents EGFR dimer formation is WZ4002, cyasterone, erlotinib HCl, gefitinib, lapatinib ditosylate, afatinib, saracatinib, vandetanib, neratinib, canertinib, lapatinib, AG-490, CP-724714, dacomitinib, sapitinib, CUDC-101, AG-1478, PD153035 HCl, pelitinib, AC480, AEE788, AP26113-analog, OSI-420, WZ3146, WZ8040, allitinib, rociletinib, genistein, varlitinib, icotinib, TAK-285, WHI-P154, daphnetin, PD168393, tyrophostin 9, CNX-2006, AG-18, AG 555, gefitinib hydrochloride, BDTX-189, naquotinib, alfutinib mesylate, SU5214, EBE-A22, DZD9008, gefitinib-based PROTAC 3, AG-1557, EAI045, tuucatinib, TQB3804, CL-387785, AG 494, lazertinib, CH7233163, epertinib hydrochloride, mobocertinib, nazartinib, afatinib dimaleate, PD153035, theliatinib, canertinib dihydrochloride, norcantharidin, NSC228155, AG99, AZ5104, RG14620, avitinib, butein, JND3229, licochalcone D, lidocaine hydrochloride, pyrotinib dimaleate, poziotinib, almonertinib, (Rac)-JBJ-04-125-02, brigatinib, (-)-epigallocatechin gallate, RG 13022, zorifertinib, osimertinib, MTX-211, osimertinib mesylate, BI-4020, lifirafenib, olmutinib, tyrphostin AG-528, chrysophanic acid, TAS6417, erlotinib, etc. are included in the pharmaceutical composition of claim 53 and the methods of use of claim 57.  
	No screening protocol(s) are ever described.  Thus, no evidence of in vitro effectiveness is seen in the specification for one of the instantly claimed compounds in the method of use claims.  In general, pharmacological activity is a very unpredictable area.  In cases involving physiological activity "the scope of the enablement obviously varies inversely with the degree of unpredictability of the factors involved."  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970).  Since this case involves unpredictable in-vivo physiological activities, the scope of the enablement given in the disclosure presented here was found to be low.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; 
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624